In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00057-CR

____________________


CHRISTOPHER ALLEN KLAHN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-02227 




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Christopher Allen Klahn pled guilty
to unlawful possession of a firearm by a felon.  The trial court found the evidence sufficient
to find Klahn guilty, but deferred further proceedings, placed Klahn on community
supervision for ten years, and assessed a fine of $2,000.  The State subsequently filed a
motion to revoke Klahn's unadjudicated community supervision.  Klahn pled "true" to  four
violations of the conditions of his community supervision.  The trial court found that Klahn
violated the conditions of his community supervision, found Klahn guilty of unlawful
possession of a firearm by a felon, and assessed punishment at ten years of confinement.
	Klahn's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On June 18, 2009, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
                                                                              _________________________________
                                                                                             CHARLES KREGER
                                                                                                          Justice

Submitted on October 15, 2009
Opinion Delivered October 28, 2009
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.